Name: Directive 98/6/EC of the European Parliament and of the Council of 16 February 1998 on consumer protection in the indication of the prices of products offered to consumers
 Type: Directive
 Subject Matter: prices;  consumption;  trade policy;  European Union law
 Date Published: 1998-03-18

 18.3.1998 EN Official Journal of the European Communities L 80/27 DIRECTIVE 98/6/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 February 1998 on consumer protection in the indication of the prices of products offered to consumers THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 129a(2) thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure laid down in Article 189b of the Treaty (3), in the light of the joint text approved by the Conciliation Committee on 9 December 1997, (1) Whereas transparent operation of the market and correct information is of benefit to consumer protection and healthy competition between enterprises and products; (2) Whereas consumers must be guaranteed a high level of protection; whereas the Community should contribute thereto by specific action which supports and supplements the policy pursued by the Member States regarding precise, transparent and unambiguous information for consumers on the prices of products offered to them; (3) Whereas the Council Resolution of 14 April 1975 on a preliminary programme of the European Economic Community for a consumer protection and information policy (4) and the Council Resolution of 19 May 1981 on a second programme of the European Economic Community for a consumer protection and information policy (5) provide for the establishment of common principles for indicating prices; (4) Whereas these principles have been established by Directive 79/581/EEC concerning the indication of prices of certain foodstuffs (6) and Directive 88/314/EEC concerning the indication of prices of non-food products (7); (5) Whereas the link between indication of the unit price of products and their pre-packaging in pre-established quantities or capacities corresponding to the values of the ranges adopted at Community level has proved overly complex to apply, whereas it is thus necessary to abandon this link in favour of a new simplified mechanism and in the interest of the consumer, without prejudice to the rules governing packaging standardisation; (6) Whereas the obligation to indicate the selling price and the unit price contributes substantially to improving consumer information, as this is the easiest way to enable consumers to evaluate and compare the price of products in an optimum manner and hence to make informed choices on the basis of simple comparisons; (7) Whereas, therefore, there should be a general obligation to indicate both the selling price and the unit price for all products except for products sold in bulk, where the selling price cannot be determined until the consumer indicates how much of the product is required; (8) Whereas it is necessary to take into account the fact that certain products are customarily sold in quantities different from one kilogramme, one litre, one metre, one square metre or one cubic metre; whereas it is thus appropriate to allow Member States to authorise that the unit price refer to a different single unit of quantity, taking into account the nature of the product and the quantities in which it is customarily sold in the Member State concerned; (9) Whereas the obligation to indicate the unit price may entail an excessive burden for certain small retail businesses under certain circumstances; whereas Member States should therefore be allowed to refrain from applying this obligation during an appropriate transitional period; (10) Whereas Member States should also remain free to waive the obligation to indicate the unit price in the case of products for which such price indication would not be useful or would be liable to cause confusion for instance when indication of the quantity is not relevant for price comparison purposes, or when different products are marketed in the same packaging; (11) Whereas in the case of non-food products, Member States, with a view to facilitating application of the mechanism implemented, are free to draw up a list of products or categories of products for which the obligation to indicate the unit price remains applicable; (12) Whereas Community-level rules can ensure homogenous and transparent information that will benefit all consumers in the context of the internal market; whereas the new, simplified approach is both necessary and sufficient to achieve this objective; (13) Whereas Member States must make sure that the system is effective; whereas the transparency of the system should also be maintained when the euro is introduced; whereas, to that end, the maximum number of prices to be indicated should be limited; (14) Whereas particular attention should be paid to small retail businesses; whereas, to this end, the Commission should, in its report on the application of this Directive to be presented no later than three years after the date referred to in Article 11(1), take particular account of the experience gleaned in the application of the Directive by small retail businesses, inter alia, regarding technological developments and the introduction of the single currency, whereas this report, having regard to the transitional period referred to in Article 6, should be accompanied by a proposal, HAVE ADOPTED THIS DIRECTIVE: Article 1 The purpose of this Directive is to stipulate indication of the selling price and the price per unit of measurement of products offered by traders to consumers in order to improve consumer information and to facilitate comparison of prices. Article 2 For the purposes of this Directive: (a) selling price shall mean the final price for a unit of the product, or a given quantity of the product, including VAT and all other taxes; (b) unit price shall mean the final price, including VAT and all other taxes, for one kilogramme, one litre, one metre, one square metre or one cubic metre of the product or a different single unit of quantity which is widely and customarily used in the Member State concerned in the marketing of specific products; (c) products sold in bulk shall mean products which are not pre-packaged and are measured in the presence of the consumer, (d) trader shall mean any natural or legal person who sells or offers for sale products which fall within his commercial or professional activity, (e) consumer shall mean any natural person who buys a product for purposes that do not fall within the sphere of his commercial or professional activity. Article 3 1. The selling price and the unit price shall be indicated for all products referred to in Article 1, the indication of the unit price being subject to the provisions of Article 5. The unit price need not be indicated if it is identical to the sales price. 2. Member States may decide not to apply paragraph 1 to:  products supplied in the course of the provision of a service,  sales by auction and sales of works of art and antiques. 3. For products sold in bulk, only the unit price must be indicated. 4. Any advertisement which mentions the selling price of products referred to in Article 1 shall also indicate the unit price subject to Article 5. Article 4 1. The selling price and the unit price must be unambiguous, easily identifiable and clearly legible. Member States may provide that the maximum number of prices to be indicated be limited. 2. The unit price shall refer to a quantity declared in accordance with national and Community provisions. Where national or Community provisions require the indication of the net weight and the net drained weight for certain pre-packed products, it shall be sufficient to indicate the unit price of the net drained weight. Article 5 1. Member States may waive the obligation to indicate the unit price of products for which such indication would not be useful because of the products' nature or purpose or would be liable to create confusion. 2. With a view to implementing paragraph 1, Member States may, in the case of non-food products, establish a list of the products or product categories to which the obligation to indicate the unit price shall remain applicable. Article 6 If the obligation to indicate the unit price were to constitute an excessive burden for certain small retail businesses because of the number of products on sale, the sales area, the nature of the place of sale, specific conditions of sale where the product is not directly accessible for the consumer or certain forms of business, such as certain types of itinerant trade, Member States may, for a transitional period following the date referred to in Article 11 (1), provide that the obligation to indicate the unit price of products other than those sold in bulk, which are sold in the said businesses, shall not apply, subject to Article 12. Article 7 Member States shall provide appropriate measures to inform all persons concerned of the national law transposing this Directive. Article 8 Member States shall lay down penalties for infringements of national provisions adopted in application of this Directive, and shall take all necessary measures to ensure that these are enforced. These penalties must be effective, proportionate and dissuasive. Article 9 1. The transition period of nine years referred to in Article 1 of Directive 95/58/EC of the European Parliament and of the Council of 29 November 1995 amending Directive 79/581/EEC on consumer protection in the indication of the prices of foodstuffs and Directive 88/314/EEC on consumer protection in the indication of the prices of non-food products (8) shall be extended until the date referred to in Article 11(1) of this Directive. 2. Directives 79/581/EEC and 88/314/EEC shall be repealed with effect from the date referred to in Article 11 (1) of this Directive. Article 10 This Directive shall not prevent Member States from adopting or maintaining provisions which are more favourable as regards consumer information and comparison of prices, without prejudice to their obligations under the Treaty. Article 11 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 18 March 2000. They shall forthwith inform the Commission thereof. The provisions adopted shall be applicable as of that date. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field governed by this Directive. 3. Member States shall communicate the provisions governing the penalties provided for in Article 8, and any later amendments thereto. Article 12 The Commission shall, not later than three years after the date referred to in Article 11(1), submit to the European Parliament and the Council a comprehensive report on the application of this Directive, in particular on the application of Article 6, accompanied by a proposal. The European Parliament and the Council shall, on this basis, re-examine the provisions of Article 6 and shall act, in accordance with the Treaty, within three years of the presentation by the Commission of the proposal referred to in the first paragraph. Article 13 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 14 This Directive is addressed to the Member States. Done at Brussels, 16 February 1998. For the European Parliament The President J. M. GIL-ROBLES For the Council The President J. CUNNINGHAM (1) OJ C 260, 5. 10. 1995, p. 5 and OJ C 249, 27. 8. 1996, p. 2. (2) OJ C 82, 19. 3. 1996, p. 32. (3) Opinion of the European Parliament of 18 April 1996 (OJ C 141, 13. 5. 1996, p. 191). Council Common Position of 27 September 1996 (OJ C 333, 7. 11. 1996, p. 7) and Decision of the European Parliament of 18 February 1997 (OJ C 85, 17. 3. 1997, p. 26). Decision of the European Parliament of 16 December 1997 and Decision of the Council of 18 December 1997. (4) OJ C 92, 25. 4. 1975, p. 1. (5) OJ C 133, 3. 6. 1981, p. 1. (6) OJ L 158, 26. 6. 1979, p. 19. Directive as last amended by Directive 95/58/EC (OJ L 299, 12. 12. 1995, p. 11). (7) OJ L 142, 9. 6. 1988, p. 19. Directive as last amended by Directive 95/58/EC (OJ L 299, 12. 12. 1995, p. 11). (8) OJ L 299, 12. 12. 1995, p. 11. Commission Declaration Article 2(b): The Commission takes the view that the expression for one kilogramme, one litre, one metre, one square metre or cubic metre of the product or a different single unit of quantity in Article 2(b) also applies to products sold by individual item or singly. Commission Declaration Article 12, first paragraph: The Commission considers that Article 12, first paragraph, of the Directive cannot be construed as calling into question its right of initiative.